Per curiam.
The Court having reviewed the Notice of Compliance with Conditions submitted by the Office of the General Counsel of the State Bar of Georgia, and it appearing that Hugh O. Nowell (State Bar No. 547375) has complied with all of the conditions for reinstatement following his suspension by this Court, see In the Matter of Nowell, 297 Ga. 785 (778 SE2d 225) (2015), it is hereby ordered that Hugh O. Nowell be reinstated to the practice of law in the State of Georgia.

Reinstated.


All the Justices concur.